— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Kings County (Kartell, J.), entered June 18, 1982, which is in favor of defendant upon the trial court’s granting of defendant’s motion to set aside a unanimous jury verdict in plaintiffs’ favor and to dismiss the complaint. Judgment reversed, with costs, motion denied and jury verdict reinstated. This court has held that “[i]f a jury verdict is one which reasonable men could have rendered after reviewing conflicting evidence, the trial court may not substitute its personal judgment in place of the verdict, no matter how much the court may disagree with that verdict” (Singer u Crupi, 83 AD2d 962). At bar, the case was properly submitted to the jury. The determination that defendant was negligent and that the plaintiff wife was free from any contributory negligence was rationally made based on the conflicting evidence presented at trial. As a result, the trial court erred by setting aside the verdict. Thompson, J. P., O’Connor, Weinstein and Bracken, JJ., concur.